Citation Nr: 1104694	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  06-33 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a left upper extremity 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to May 2005.  

This matter is before the Board of Veterans' Appeals (Board) 
following Board remands in January 2009 and September 2010.  It 
was originally on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California.  The case has been returned to the Board for 
appellate review.  The Veteran participated in a Travel Board 
hearing before the undersigned in December 2010; a transcript is 
of record and has been reviewed.    

During the hearing, the Veteran submitted additional evidence 
(consisting of a private medical evaluation and opinion), along 
with a waiver of initial RO consideration of that evidence.  
38 C.F.R. §§ 19.9, 20.1304(c) (2010).  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, myofascial 
pain syndrome of the left upper extremity was incurred in 
service.  


CONCLUSION OF LAW

The criteria for service connection for myofascial pain syndrome 
of the left upper extremity are met.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Prior Board Remands

Any discussion as to whether there was compliance with the 
Board's January 2009 and September 2010 remand directives has 
been rendered moot by the instant decision.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  In this regard, any failure to 
substantially comply with the Board's directives would be 
nonprejudicial (or harmless) error because the Board is granting 
service connection for myofascial pain syndrome.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009); Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005); rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  The burden 
typically cannot be met by lay testimony because laypersons are 
not competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Arthritis may be presumed to have been incurred in service if it 
manifests to a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Facts and Analysis

Service treatment records show that the Veteran reported the 
recent onset of arm pain in January 2005.  He described sharp 
pain in his left arm during his February 2005 separation 
examination.  He sought emergency room treatment for left 
shoulder pain in May 2005, several days before his separation 
from active duty.  

The Veteran received a VA examination in April 2005, also shortly 
prior to his discharge.  The Veteran reported that left arm pain 
began about four months prior.  He denied a history of trauma.  
He described the pain as intermittent, occurring about every 
three months for a seven day period.  Upon examination, there was 
no evidence of swelling or inflammation of the left arm.  In the 
left shoulder, there was no evidence of heat, redness, swelling, 
effusion, drainage, abnormal movement, instability or weakness.  
Range of motion of the left shoulder and left elbow were normal.  
As no pathology was found on examination, the examiner did not 
diagnose a left arm condition.  

The report of a VAMC examination conducted in October 2005 shows 
that muscle spasm was present in the upper posterior left 
shoulder.  A November 2005 thoracic spine X-ray revealed a slight 
anterior compression of T7.  In a May 2006 treatment note, the 
Veteran complained of daily left T5 back pain flare-ups.  

In a March 2007 pain/anesthesia consultation, a VA physician 
diagnosed left posterior shoulder pain secondary to muscle pain 
in the scapula.  

The Veteran underwent a VA examination in November 2007.  The 
examiner noted that the Veteran served in Iraq as a fuel truck 
driver from January through May of 2003.  The Veteran reported 
left scapular pain, which began in 2004 while stationed at Camp 
Pendleton.  As a refueler he would crank the pump handle with his 
left hand to start it; he did this twice a day.  The Veteran 
reported occasional pain, usually twice a month.  At the time of 
his discharge in May 2005, the Veteran reported getting pain in 
his left scapular area about three times a week lasting for one 
or two hours when driving the truck or lifting more than eight 
pounds with his left upper extremity.  

Upon examination, the Veteran could forward raise and abduct his 
shoulders 180 degrees and internally and externally rotate his 
shoulders 90 degrees, all without pain.  He had a tender spot on 
the medial margin of the left scapula.  An X-ray showed that the 
left shoulder was within normal limits.  The examiner's 
impression was myofascial trigger point of left scapular region.  
Since the Veteran stated that his left scapular region remained 
unchanged symptomatically from what he experienced during active 
duty, the examiner opined that the current condition is as likely 
as not the same one for which he was evaluated during military 
service.  As the VA examiner examined the Veteran, reviewed the 
claims file after the examination, and provided a rationale 
behind his opinion, the Board finds this opinion highly 
probative.    

A June 2008 treatment note shows that the Veteran complained of 
persistent pain at the left posterior shoulder in the T5 
distribution area.  An X-ray showed an anterior compression 
deformity at T7.  An orthopedic consultation was recommended.  

During a VAMC orthopedic consultation in July 2008, the Veteran 
reported left scapular pain since 2005.  The Veteran had received 
three trigger point injections that lasted about one week each.  
There was no obvious gross external anatomical deformity, 
derangement, focal/regional atrophy, effusion, infection, scapula 
winging or deformity.  Muscle tone was good.  The examiner 
diagnosed chronic myofascial tears and bands of the left 
suspensory muscles of the medial left scapula.  

The Veteran received another VA examination in May 2009.  The 
examiner noted that bands and trigger point pain was reproduced 
in the left trapezius.  When compressed, pain radiated superior 
to capitis on the left.  The VA examiner diagnosed left rhomboid 
and scapular muscle strain and was unable to determine the origin 
without resorting to speculation.  He stated that range of motion 
and rhomboid muscle function was additionally limited by stretch 
pain from 90 to 170 degrees abduction and from 80 to 270 degrees 
forward flexion.  The examiner opined that T7 mild anterior 
wedging seen on an X-ray is not related to the muscular soft 
tissue problem.  He did not believe that the soft tissue problem 
was radicular in nature or was related to the central peripheral 
nerves.  

In a February 2010 addendum, the VA examiner reiterated his 
opinion that the Veteran's shoulder pain is from a soft tissue 
problem and is not discogenic in nature.  He stated that this is 
a case of chronic soft tissue pain.  

During the Board hearing the Veteran submitted an October 2010 
left shoulder evaluation by a private physician.  A radiograph of 
the left scapula demonstrated no acute osseous abnormality.  A 
left upper extremity nerve conduction and electromyogram test 
indicated no evidence of cervical radiculopathy, brachial 
plexopathy, or focal nerve entrapment.  The latencies of the 
median, ulnar, and medial antebrachial cutaneous sensory nerves 
were at the upper range of normal.  The left trapezius border and 
left medial parascapular region was tender to palpation.  An 
extended arm stress test and upper extremity tension test 
elicited minor discomfort along the left medial scapular border 
without additional neurologic symptoms or sensation of weakness.  
The examiner diagnosed chronic positional and exertional left 
shoulder and parascapular discomfort, which was most suggestive 
of myofascial pain syndrome.  Although thoracic outlet syndrome 
had been suggested, the physician stated that the location of the 
pain and the features of the presentation were atypical for 
thoracic outlet syndrome.  He opined that the shoulder and 
parascapular symptoms may be related to the Veteran's military 
occupation and were possibly service-connected.    

During the Board hearing, the Veteran testified that his symptoms 
have been continuous since 2003.  In a buddy statement written in 
February 2009, T.W. stated that he served with the Veteran and 
recalled his complaints of left shoulder pain from May 2003 to 
the date of separation.  He remembered the Veteran having trouble 
lifting equipment into vehicles and unloading cargo from trucks.  
He specifically recalled a basketball game during which the 
Veteran sought medical treatment for his shoulder pain.  In 
another letter of the same date, D.M. stated that he remembered 
the Veteran's complaints of left shoulder pain in March 2003.  

Upon reviewing the medical evidence concerning the diagnosis of 
myofascial pain syndrome and its origin, the Board finds that, 
when resolving all doubt in the Veteran's favor, service 
connection should be granted.  The Board acknowledges that the 
medical evidence raised the possibility that the Veteran's left 
upper extremity pain is due to a T7 compression.  However, the 
preponderance of the medical evidence is against this theory, as 
both the May 2009 VA examiner and the October 2010 private 
physician opined that the Veteran's symptoms were more consistent 
with myofascial pain syndrome.  

There is competent and credible evidence establishing a pattern 
of continuity of symptomatology of left upper extremity pain from 
prior to discharge to the present time.  38 C.F.R. § 3.303 (d).  
Equally important is that the Veteran himself has consistently 
asserted having experienced left arm and shoulder pain since 
military service, providing competent and credible lay evidence 
of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007) (discussing the competency of a layperson 
to establish the presence of continuous observable 
symptomatology).  The presence of left shoulder and arm pain is 
indeed the type of condition that a layperson would be able to 
describe without need for medical expertise.  Thus, there has 
been an uninterrupted pattern of left arm and shoulder 
symptomatology from service to the present.  Accordingly, the 
Board will resolve the benefit-of-the-doubt in the Veteran's 
favor and grant service connection for myofascial pain syndrome 
of the left upper extremity.  See 38 C.F.R. § 3.102.   

Last, the Board notes that the Veteran's service personnel 
records show that he served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Thus, the Board has also 
considered whether the Veteran is entitled to service connection 
under 38 C.F.R. § 3.317 for an undiagnosed illness or a medically 
unexplained chronic multi symptom illness.  See 38 C.F.R. 
§ 3.317(a)(1).  In this case, the evidence of record shows that 
the Veteran does not have an undiagnosed illness or chronic 
multisymptom illness and that his left upper extremity pain has 
been attributed to myofascial pain syndrome.  Further, there is 
enough competent and probative evidence linking his myofascial 
pain to military service on a direct basis of entitlement.  


ORDER

Entitlement to service connection for myofascial pain syndrome of 
the left upper extremity is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


